Citation Nr: 0212929	
Decision Date: 09/25/02    Archive Date: 10/03/02

DOCKET NO.  00-08 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a gum and mouth 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1978 to 
October 1980.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal of a June 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky in which the RO denied entitlement to 
service connection for a gum and mouth disorder.  


FINDING OF FACT

The preponderance of the competent and probative evidence of 
record indicates that the veteran's current gum and mouth 
disorder, which has been diagnosed as severe periodontal 
disease, is not subject to service connection for the purpose 
of VA compensation benefits and is not otherwise shown to be 
related to service.


CONCLUSION OF LAW

A gum and mouth disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1131, 1712 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.381, 3.382, 4.149 (1998); 38 C.F.R. 
§§ 3.303, 3.381 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he was given lysergic acid by other 
service members while in service, which resulted in his gums 
receding.  He has asserted that he is entitled to 
compensation for this disorder.

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issue on appeal.  
The Board will then move on to an analysis of that issue.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.


The VCAA 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim].

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of Review

In the June 1999 rating decision the RO denied entitlement to 
service connection for a gum and mouth disorder by finding 
that the claim was not well grounded.  The VCAA, which was 
enacted in November 2000, eliminated the concept of a well 
grounded claim.  The current standard of review is as 
follows.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 
Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has held 
that "when the positive and negative evidence relating to a 
veteran's claim are in 'approximate balance,' thereby 
creating a 'reasonable doubt' as to the merits of his or her 
claim, the veteran must prevail."  Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001).  If the Board determines 
that the preponderance of the evidence is against the claim, 
it has necessarily found that the evidence is not in 
approximate balance, and the benefit of the doubt rule is not 
applicable.  Ortiz, 274 F.3d at 1365.

In the April 2001 supplemental statement of the case the RO 
denied service connection for a gum and mouth disorder based 
on the substantive merits of the claim.  Thus, any 
deficiencies contained in the original statement of the case 
have been rectified.  The Board can apply the current 
standard of review in evaluating the veteran's claim without 
prejudice to him.  Bernard v Brown, 4 Vet. App. 384 (1993).


Notice

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform the veteran which information and 
evidence, if any, that he is to provide and which information 
and evidence, if any, VA will attempt to obtain on his 
behalf.  VA will also request that the veteran provide any 
evidence in his possession that pertains to the claim.  Duty 
to Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  

The RO informed the veteran of the evidence needed to 
substantiate his claim in February 2001 by telling him that 
in order to establish service connection for the claimed 
disorder he had to submit evidence showing that he currently 
had the claimed disorder, evidence showing that the disorder 
began in service, and evidence indicating that the disorder 
is related to service.  The RO also informed him of the 
provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA) in terms of 
VA's duty to notify him of the evidence needed to 
substantiate his claim and to assist him in developing the 
relevant evidence.  The RO told him what VA would do in 
developing his claim, and what he was required to do.  

The RO provided the veteran a statement of the case in March 
2000 and supplemental statements of the case in April and 
August 2001.  In those documents the RO informed the veteran 
of the regulatory requirements for establishing service 
connection, and the rationale for determining that the 
evidence he had then submitted did not show that those 
requirements were met.  The veteran's representative has 
reviewed the claims file, and did not indicate that the 
veteran had any additional evidence to submit.  The RO 
notified the veteran that his case was being sent to the 
Board, and informed him that any additional evidence that he 
had should be submitted to the Board.  The Board finds, 
therefore, that VA has fulfilled its obligation to inform the 
veteran of the evidence needed to substantiate his claim.

Duty to Assist

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  VA's duty includes making 
efforts to obtain his service medical records, if relevant to 
the claim; other relevant records pertaining to service; VA 
medical records; and any other relevant records held by any 
other source.  The veteran is also required to provide the 
information necessary to obtain this evidence, including 
authorizations for the release of medical records.  Duty to 
Assist, 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

The RO has obtained the veteran's service medical records, 
and the veteran submitted a private medical report in support 
of his claim.  The veteran and his representative have been 
accorded the opportunity to present evidence and argument, 
and have done so.  The veteran has not indicated the 
existence of any other evidence that is relevant to his 
appeal.  

The Board notes that in a claim for compensation benefits, 
the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  A medical examination or opinion is 
necessary if the information and evidence of record is not 
sufficient for VA to make a decision on the claim, but: 
(1) contains competent lay or medical evidence of a currently 
diagnosed disability or persistent or recurrent symptoms of 
disability; (2) establishes that the veteran suffered an 
event, injury, or disease in service, or during any 
applicable presumptive period; and (3) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service.  
38 U.S.C.A. § 5103A (West Supp. 2002); Duty to Assist, 66 
Fed. Reg. 45,620, 45,630 (Aug. 29, 2002) (to be codified at 
38 C.F.R. § 3.159).

The veteran contends that the currently diagnosed periodontal 
disease, to which the private dentist attributed his receding 
gums, was caused by drinking lysergic acid while in service.  
His service medical records are silent for any complaints or 
clinical findings related to periodontal disease or the 
ingestion of lysergic acid.  The initial documentation of the 
veteran's gum and mouth disorder occurred as a result of the 
private dental evaluation in March 2001.  Although the 
dentist then noted that the veteran had last received dental 
treatment from a VA medical center (VAMC), other documents in 
the claims file show that he did not begin receiving 
treatment at the VAMC until 1994, approximately 14 years 
after he was separated from service.  In the February 2001 
notice the RO instructed the veteran to identify the dates 
and locations of treatment at VA medical facilities.  The 
veteran did not respond to that request.

Given the absence of medical evidence documenting any 
complaints or clinical findings pertaining to a disability of 
the gums and mouth prior to March 2001, any current medical 
opinion regarding a nexus between the currently diagnosed 
disorder and a disease or injury in service could not be 
based on the review of contemporaneous, objective medical 
evidence.  A medical opinion that is based on the veteran's 
reported history is of no probative value.  See, in general, 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); see also Swann 
v. Brown, 5 Vet. App. 229, 233 (1993) [generally observing 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value, and does not serve to 
verify the occurrences described]; Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) [the Board is not bound to accept a 
physician's opinion when it is based exclusively on the 
recitations of a claimant].  Because any current medical 
opinion would be of no probative value, the Board finds that 
a dental examination or opinion regarding a nexus to service 
is not required prior to considering the merits of the 
veteran's claim.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1991) [strict adherence to procedural rules is not required 
if no benefit would flow to the veteran].  

The Board concludes that all relevant data has been obtained 
for determining the merits of the veteran's claim and that no 
reasonable possibility exists that any further assistance 
would aid him in substantiating his claim.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001).

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Service connection - dental disabilities

The Board notes as a preliminary matter that the veteran 
initially claimed entitlement to service connection for what 
is construed as a dental disorder in May 1999.  Subsequent to 
the initiation of his claim, in June 1999, the regulations 
pertaining to entitlement to service connection for dental 
disabilities were revised.  Because his claim has been 
pending since May 1999, he is entitled to the application of 
the version of the regulations that is more favorable to him.  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

VA's General Counsel has held that where a law or regulation 
changes during the pendency of an appeal, the Board should 
first determine which version of the law or regulation is 
more favorable to the veteran.  In making that determination 
it may be necessary for the Board to apply both the old and 
the new versions of the regulation.  VAOPGCPREC 3-00.

According to the regulations in effect in May 1999, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses, periodontal disease (pyorrhea), and Vincent's 
stomatitis were not disabling conditions, and could be 
considered service connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
treatment pursuant to 38 C.F.R. § 17.120 (now 38 C.F.R. 
§ 17.160).  38 U.S.C.A. § 1712 (West 1991); 38 C.F.R. 
§§ 3.381, 3.382, 4.149 (1998).

The regulations were revised in June 1999.  See Service 
Connection of Dental Conditions for Treatment Purposes, 54 
Fed. Reg. 30,393 (June 8, 1999) [codified at 38 C.F.R. 
§§ 3.381, 4.149].  With this amendment, the reference in 
38 C.F.R. § 3.149 (1998) regarding the disabilities for which 
compensation benefits were precluded was eliminated, and 
nearly identical language entered in 38 C.F.R. § 3.381(a) 
(2001).  Section 3.381 was also revised to provide that 
dental conditions could be service connected for treatment 
purposes if they were shown in service after a period of 
180 days.  The end result is that service connection for 
treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, and periodontal disease continues to be 
precluded; an exception exists for the purpose of 
establishing eligibility for outpatient dental treatment, 
which may be allowed if such problems are manifested after 
180 days of service, in accordance with 38 C.F.R. § 17.161 
(2001).

Although the regulations pertaining to dental disabilities 
were revised in June 1999, the regulations before and after, 
when considered as a whole, exclude service connection for 
compensation purposes for treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease.  The Board finds, therefore, that the 
changes in the regulations are not material to the veteran's 
claim, and that neither the original or revised version of 
the regulations is more favorable to the veteran.  Karnas, 
1 Vet. App. at 308; VAOPGCPREC 3-00.
Analysis

The veteran contends that he was given lysergic acid by other 
service members while in service, which has caused his gums 
to recede.  His service medical records are silent for any 
complaints or clinical findings regarding the ingestion of 
lysergic acid, or periodontal disease.  He was hospitalized 
in January 1980 with a diagnosis of schizophrenia, at which 
time his history was negative for any drug use.  The veteran 
did not mention the alleged incident involving lysergic acid. 

The veteran provided names of individuals who purportedly 
gave him the lysergic acid or witnessed that event.  The RO 
attempted to locate these individuals, but was unsuccessful.

The Board notes that service connection for schizophrenia has 
been in effect since 1982.  The veteran underwent a VA 
psychiatric examination in October 2000, at which time the 
examiner reviewed his medical records and found that his 
psychiatric symptoms include auditory and visual 
hallucinations, multiple psychotic processes, marked paranoia 
and suspiciousness, and delusions.  Given the absence of any 
reference to the ingestion of lysergic acid in service or for 
more than 15 years after his separation from service, and his 
documented psychiatric symptoms, the Board finds that the 
veteran's report of having ingested lysergic acid during 
service is not credible.  See Madden v. Gober, 123 F.3d 1477, 
1481 (Fed. Cir. 1997) [the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence].  The veteran's claim is not, therefore, supported 
by probative evidence of the incurrence of a related disease 
or injury in service.  See Hickson, 12 Vet. App. at 253.

A medical report from a private dentist in March 2001 
discloses that the veteran suffers from severe periodontal 
disease, with the loss of several teeth and a poor prognosis 
for several remaining teeth.  As shown above, periodontal 
disease is not subject to service connection for the purpose 
of VA compensation benefits.  The veteran has claimed 
entitlement to service connection for the gum and mouth 
disorder for the purpose of compensation, not VA dental care.  
His claim is not, therefore, supported by a current medical 
diagnosis of disability that is subject to service 
connection.  Hickson, 12 Vet. App. at 253.  

Thus, Hickson elements (1) and (2), a current disability (for 
VA purposes) and in-service disease or injury have mot been 
established. 

With respect to Hickson element (3), medical nexus, the 
veteran informed the dentist in march 2001 that he had had 
"acid" in his mouth while in service, and that he was 
concerned whether the acid had contributed to his periodontal 
problems.  The dentist found that there was no way to tell 
whether the "acid" had done any damage to the veteran's 
mouth.  Given the absence of any evidence of the veteran 
having had acid in his mouth during service, the dentist's 
statement is not probative of whether "acid" contributed to 
cause the periodontal disease.  See Elkins v. Brown, 5 Vet. 
App. 474, 478 (1993) [a medical opinion that is based on the 
veteran's recitation of medical and service history, and not 
his documented history, is not probative of etiology].  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 
Vet. App. 521, 523 (1996) [that medical opinions which are 
inconclusive in nature cannot support a claim].

In any event, the dentist went on to state that the veteran' 
periodontal disease was due to poor oral hygiene and the 
accumulation of calculus.  The dentist's opinion is not, 
therefore, probative of a nexus between the currently 
diagnosed gum and mouth disorder and an in-service disease or 
injury and appears to be to the contrary.

The only evidence showing that the currently diagnosed 
disorder was caused by a disease or injury in service 
consists of the veteran's assertions.  As a lay person the 
veteran is competent to provide evidence of observable 
symptoms.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  He 
is not, however, competent to provide evidence of a medical 
diagnosis, or to relate a disorder to a given cause.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  His 
statements are not, therefor, probative of a nexus between 
the currently diagnosed disorder and a disease or injury 
incurred in service.  He submitted a medical research article 
on "ergotism," which is not shown to be relevant to gum 
disease or the ingestion of lysergic acid.

In summary, the veteran's claim is not supported by medical 
evidence of a current diagnosis of disability that is subject 
to service connection for compensation purposes; probative 
evidence of an injury or disease in service; or probative 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  All three Hickson 
elements have not been met.  The Board finds, therefore, that 
a preponderance of the evidence is against the veteran's 
claim of entitlement to service connection for a gum and 
mouth disorder.  The benefit sought on appeal is accordingly 
denied.


ORDER

The claim of entitlement to service connection for a gum and 
mouth disorder is denied.



		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

